Opinion issued January 14, 2014.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-13-00207-CR
                           ———————————
                HELTON MANUEL BARAHONA, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 228th District Court
                           Harris County, Texas
                       Trial Court Case No. 1346283


                         MEMORANDUM OPINION

      Appellant, Helton Manuel Barahona, pleaded guilty, without an agreed

recommendation, to the felony offense of aggravated robbery. The trial court

found appellant guilty and assessed punishment at 12 years’ confinement. The trial
court certified that appellant has the right to appeal. Appellant timely filed a notice

of appeal.

         Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with an Anders brief stating that the record presents no reversible error and

therefore the appeal is without merit and is frivolous. See Anders v. California,

386 U.S. 738, 87 S. Ct. 1396 (1967).

         Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. 1978). Counsel indicates that he has

thoroughly reviewed the record and that he is unable to advance any grounds of

error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400;

Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no

pet.).

         Counsel has informed us that he has delivered a copy of the brief to

appellant and informed him of his right to examine the appellate record and to file

a response. See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).

Appellant has filed a pro se response in which he argues that his attorney promised

that he would be sentenced to community supervision, that the prosecutor used

information that he offered while recovering from anesthesia, and that


                                          2
“modifications of [his] statement of what truly [occurred] the night of the crime

could have resulted in an [inappropriate] sentencing.” Appellant does not identify

anything in the record supporting these contentions, nor does he identify the

information, statement, or alleged modifications to a statement to which he refers.

Furthermore, he signed a judicial confession and does not argue that he did so

involuntarily or while incapacitated. We note that he also acknowledged a judicial

admonition that he might receive any sentence of confinement within the

statutorily permitted range.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386
U.S. at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court—and not

counsel—determines, after full examination of proceedings, whether appeal is

wholly frivolous); Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009)

(reviewing court must determine whether arguable grounds for review exist);

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (same);

Mitchell, 193 S.W.3d at 155 (reviewing court determines whether arguable

grounds exist by reviewing entire record). An appellant may challenge a holding

that there are no arguable grounds for appeal by filing a petition for discretionary

review in the Court of Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.


                                         3
      We affirm the judgment of the trial court and grant counsel’s motions to

withdraw. 1 Attorney Franklin Bynum must immediately send the notice required

by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the

Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           4